DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deal et al. (U.S. Patent Application Publication Number 20120126134, from hereinafter “Deal”) in view of Mullen et al. (U.S. Patent Application Publication Number 20210299318, from hereinafter “Mullen”).
In regards to claim 1, Deal teaches a lighting system (see, i.e., FIGS. 1-2)  comprising a luminaire having a housing extending along a longitudinal axis and having an elongated opening (FIGS. 1-2, 5A-6B) and an illumination source positioned in the elongated opening of the housing of the luminaire and having at least two controllable rows of light emitting diodes that extend along the longitudinal axis (paragraph 0055) wherein one of the controllable rows of light emitting diodes comprises light emitting diodes having wavelengths in the ultraviolet spectrum (paragraph 0055).
In regards to claim 1, Deal fails to explicitly teach the rows of LEDs are independently controllable.
In regards to claim 1, Mullen teaches that the rows of LEDs are independently controllable (paragraphs 0056-0064, at least).
In view of the teaching of Mullen it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the LEDs are independently controllable. So doing allows for the best focus of the sterilization process. As such, this would have been obvious.
In regards to claims 2-3, Mullen teaches that the light emitting diodes emit illumination having wavelengths in the ultraviolet spectrum having a peak wavelength between 250-280 nm (paragraph 0079).
In regards to claim 4, Deal teaches a controller interconnected to the illumination source that is programmed to control when the light emitting diodes that emit illumination having wavelengths in the ultraviolet spectrum are illuminated (paragraph 0055).
In regards to claim 5, Deal teaches that the controller is interconnected to a detector that provides data regarding environmental conditions proximate to the illumination source (paragraph 0055).
In regards to claim 6, Deal teaches that the controller is interconnected to a detector that provides data regarding occupancy of a location proximate to the illumination source (paragraphs 0030 , 0035 and 0043).
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art cited above fails to teach that the controller includes a pathogen load calculator that can determine a pathogen load for at least a portion of the location proximate to the illumination source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881